     Case: 1:20-cv-07831 Document #: 1 Filed: 12/31/20 Page 1 of 10 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS


McLANE COMPANY, INC., d/b/a
McLane/Southwest, McLane/Southeast,
McLane Southeast, McLane/Northwest,
McLane/Southeast – Dothan, McLane/ High    Case No. _______________
Plains, and McLane/North Texas;
McLANE/MID-ATLANTIC, INC., d/b/a           McLANE COMPANY, INC.,
McLane/Carolina and McLane Mid-Atlantic;   McLANE/MID-ATLANTIC, INC.
McLANE/MIDWEST, INC., d/b/a                McLANE/MIDWEST, INC., McLANE
McLane/Cumberland, McLane/Midwest,         MINNESOTA, INC., McLANE NEW
McLane Midwest, and McLane/Ozark;          JERSEY, INC, McLANE/EASTERN,
McLANE MINNESOTA, INC.; McLANE             INC., McLANE/SUNEAST, INC.,
NEW JERSEY, INC; McLANE/EASTERN,           McLANE OHIO, INC.,
INC., d/b/a McLane/Northeast,              McLANE/SOUTHERN, INC.,
McLane/Northeast-Concord, and McLane PA;   McLANE/WESTERN, INC., McLANE
McLANE/SUNEAST, INC., d/b/a                EXPRESS, INC., KINEXO, INC.,
McLane/Pacific, McLane/Southern            McLANE FOODSERVICE
California, McLane/Sunwest, McLane         DISTRIBUTION, INC., and McLANE
Sunwest, McLane/Suneast, and McLane        FOODSERVICE INC.’s COMPLAINT
Ocala; McLANE OHIO, INC.;                  AND JURY DEMAND
McLANE/SOUTHERN, INC.;
McLANE/WESTERN, INC.; McLANE
EXPRESS, INC., d/b/a C.D. Hartnett
Company, Inc.; KINEXO, INC; McLANE
FOODSERVICE DISTRIBUTION, INC.;
and, McLANE FOODSERVICE INC.,

             Plaintiffs,

v.

PILGRIM’S PRIDE CORPORATION;
KOCH FOODS, INC.; JCG FOODS OF
ALABAMA, LLC; JCG FOODS OF
GEORGIA, LLC; KOCH MEAT CO., INC.;
TYSON FOODS, INC.; TYSON CHICKEN,
INC.; TYSON BREEDERS, INC.; TYSON
POULTRY, INC.; SANDERSON FARMS,
INC.; SANDERSON FARMS, INC. (FOOD
DIVISION); SANDERSON FARMS, INC.
(PRODUCTION DIVISION); KEYSTONE
FOODS, LLC; KEYSTONE FOODS
CORPORATION; EQUITY GROUP
EUFAULA DIVISION, LLC; EQUITY
        Case: 1:20-cv-07831 Document #: 1 Filed: 12/31/20 Page 2 of 10 PageID #:2




 GROUP KENTUCKY DIVISION LLC;
 EQUITY GROUP – GEORGIA DIVISION
 LLC SANDERSON FARMS, INC.; HOUSE
 OF RAEFORD FARMS, INC.; SIMMONS
 FOODS, INC.; SIMMONS PREPARED
 FOODS, INC.; GEORGE’S, INC.;
 GEORGE’S FARMS, INC.; MARJAC
 POULTRY, INC.; MAR-JAC POULTRY
 MS, LLC; MAR-JAC POULTRY AL, LLC;
 MAR-JAC AL/MS, INC.; MAR-JAC
 POULTRY, LLC; MAR-JAC HOLDINGS,
 LLC; PERDUE FARMS, INC.; PERDUE
 FOODS, LLC; WAYNE FARMS, LLC; O.K.
 FOODS, INC.; O.K. FARMS, INC.; O.K.
 INDUSTRIES, INC.; PECO FOODS, INC.;
 HARRISON POULTRY, INC.; FOSTER
 FARMS, LLC; FOSTER POULTRY
 FARMS; CLAXTON POULTRY FARMS,
 INC.; NORMAN W. FRIES, INC.;
 MOUNTAIRE FARMS, INC.;
 MOUNTAIRE FARMS, LLC; MOUNTAIRE
 FARMS OF DELAWARE, INC.; AMICK
 FARMS, LLC; THE AMICK COMPANY,
 INC.; AMICK-OSI BROILERS, LLC;
 AMICK-OSI PROCESSING, LLC; CASE
 FOODS, INC.; CASE FARMS, LLC; CASE
 FARMS PROCESSING, INC.; FIELDALE
 FARMS CORPORATION; AGRI STATS,
 INC.; UTRECHT-AMERICA HOLDINGS,
 INC.; RABO AGRIFINANCE LLC
 RABOBANK; USA FINANCIAL
 CORPORATION; and UTRECHT-
 AMERICA FINANCE CO.


                Defendants.




                                           2
4079440 v1 -
        Case: 1:20-cv-07831 Document #: 1 Filed: 12/31/20 Page 3 of 10 PageID #:3




          Plaintiffs McLANE COMPANY, INC., d/b/a McLane/Southwest, McLane/Southeast,

McLane Southeast, McLane/Northwest, McLane/Southeast – Dothan, McLane/ High Plains, and

McLane/North Texas; McLANE/MID-ATLANTIC, INC., d/b/a McLane/Carolina and McLane

Mid-Atlantic; McLANE/MIDWEST, INC., d/b/a McLane/Cumberland, McLane/Midwest,

McLane Midwest, and McLane/Ozark; McLANE MINNESOTA, INC.; McLANE NEW

JERSEY, INC; McLANE/EASTERN, INC., d/b/a McLane/Northeast, McLane/Northeast-

Concord, and McLane PA; McLANE/SUNEAST, INC., d/b/a McLane/Pacific, McLane/Southern

California, McLane/Sunwest, McLane Sunwest, McLane/Suneast, McLane Ocala; McLANE

OHIO, INC.; McLANE/SOUTHERN, INC.; McLANE/WESTERN, INC; McLANE EXPRESS,

INC., d/b/a C.D. Hartnett Company, Inc.; KINEXO, INC.; McLANE FOODSERVICE

DISTRIBUTION, INC.; and McLANE FOODSERVICE, INC. (collectively “McLane”) bring this

action for treble damages under state and federal laws against Defendants identified below.

McLane alleges as follows:

          1.    McLANE COMPANY, INC., d/b/a McLane/Southwest, McLane/Southeast,

McLane Southeast, McLane/Northwest, McLane/Southeast – Dothan, McLane/ High Plains, and

McLane/North Texas is a leading supply chain services company providing grocery and

foodservice supply chain solutions to convenience stores, discount retailers, wholesale clubs, drug

stores, military bases, and restaurants throughout the United States. McLANE COMPANY, INC.

is a Texas corporation with its principal place of business in Temple, Texas. It, along with its

subsidiaries and affiliates, purchased Broilers directly from one or more Defendants during the

Relevant Period, as described in the allegations contained in the Direct Action Plaintiffs’

Consolidated Complaint and Demand for Jury Trial [ECF Nos. 3924, 3922], filed in In re Broiler




4079440 v1 -
        Case: 1:20-cv-07831 Document #: 1 Filed: 12/31/20 Page 4 of 10 PageID #:4




Chicken Antitrust Litigation, 1:16-cv-08637 (N.D. Ill.) on October 23, 2020,1 and suffered injury

as a result of the violations alleged in this Complaint.

          2.     McLANE/MID-ATLANTIC, INC., d/b/a McLane/Carolina and McLane Mid-

Atlantic, is a Texas corporation with its principal place of business in Temple, Texas. It is a wholly-

owned subsidiary of McLANE COMPANY, INC. It purchased Broilers directly from one or more

Defendants during the Relevant Period and suffered injury as a result of the violations alleged in

this Complaint.

          3.     McLANE/MIDWEST, INC., d/b/a McLane/Cumberland, McLane/Midwest,

McLane Midwest, and McLane/Ozark is a Texas corporation with its principal place of business

in Temple, Texas. It is a wholly-owned subsidiary of McLANE COMPANY, INC. It purchased

Broilers directly from one or more Defendants during the Relevant Period and suffered injury as a

result of the violations alleged in this Complaint.

          4.     McLANE MINNESOTA, INC. is a Texas corporation with its principal place of

business in Temple, Texas. It is a wholly-owned subsidiary of McLANE COMPANY, INC. It

purchased Broilers directly from one or more Defendants during the Relevant Period and suffered

injury as a result of the violations alleged in this Complaint.




          1
           Pursuant to the Court’s orders in In re Broiler Chicken Antitrust Litig., 1:16-cv-08637, the Direct-
Action Plaintiffs filed “a consolidated complaint” [ECF Nos. 3778, 3653, 3525] containing “all the
allegations the Direct-Action Plaintiffs make against all Defendants” on October 23, 2020 [ECF Nos. 3924,
3922]. On October 27, 20202, this Court’s Order Granting Defendants’ Motion to Stay Obligation to
Answer Direct Action Plaintiffs’ Consolidated Complaint [ECF No. 3942], ordered that “any additional
DAP complaints filed prior to the resolution of DAP’s Motion to Amend and not already included in the
consolidated amended complaint filed on October 23,2020 be included in any amended complaint filed.”
Based on these Orders it appears that new DAP complaints are to ultimately be consolidated, even if filed
after the October 23, 2020 consolidated complaint. In an effort to promote efficiency, McLane files this
abbreviated pleading that incorporates by reference and adopts the allegations set forth in Direct Action
Plaintiffs’ Consolidated Complaint and Demand for Jury Trial, as amended. If the Court prefers a different
form or process, McLane will withdraw this pleading and proceed according to the Court’s direction.

                                                      2
4079440 v1 -
        Case: 1:20-cv-07831 Document #: 1 Filed: 12/31/20 Page 5 of 10 PageID #:5




          5.   McLANE NEW JERSEY, INC. is a Delaware corporation with its principal place

of business in Temple, Texas. It is a wholly-owned subsidiary of McLANE COMPANY, INC. It

purchased Broilers directly from one or more Defendants during the Relevant Period and suffered

injury as a result of the violations alleged in this Complaint.

          6.   McLANE/EASTERN,              INC.,   d/b/a   McLane/Northeast,   McLane/Northeast-

Concord, and McLane PA is a Texas corporation with its principal place of business in Temple,

Texas. It is a wholly-owned subsidiary of McLANE COMPANY, INC. It purchased Broilers

directly from one or more Defendants during the Relevant Period and suffered injury as a result of

the violations alleged in this Complaint.

          7.   McLANE/SUNEAST, INC., d/b/a McLane/Pacific, McLane/Southern California,

McLane/Sunwest, McLane Sunwest, McLane/Suneast, and McLane Ocala is a Texas corporation

with its principal place of business in Temple, Texas. It is a wholly-owned subsidiary of McLANE

COMPANY, INC. It purchased Broilers directly from one or more Defendants during the Relevant

Period and suffered injury as a result of the violations alleged in this Complaint.

          8.   McLANE OHIO, INC. is a Texas corporation with its principal place of business

in Temple, Texas. It is a wholly-owned subsidiary of McLANE COMPANY, INC. It purchased

Broilers directly from one or more Defendants during the Relevant Period and suffered injury as a

result of the violations alleged in this Complaint.

          9.   McLANE/SOUTHERN, INC. is a Mississippi corporation with its principal place

of business in Temple, Texas. It is a wholly-owned subsidiary of McLANE COMPANY, INC. It

purchased Broilers directly from one or more Defendants during the Relevant Period and suffered

injury as a result of the violations alleged in this Complaint.




                                                    3
4079440 v1 -
        Case: 1:20-cv-07831 Document #: 1 Filed: 12/31/20 Page 6 of 10 PageID #:6




          10.   McLANE/WESTERN, INC. is a Colorado corporation with its principal place of

business in Temple, Texas. It is a wholly-owned subsidiary of McLANE COMPANY, INC. It

purchased Broilers directly from one or more Defendants during the Relevant Period and suffered

injury as a result of the violations alleged in this Complaint.

          11.   McLANE EXPRESS, INC., d/b/a C.D. Hartnett Company, Inc. is a Texas

corporation with its principal place of business in Weatherford, Texas. It is a wholly-owned

subsidiary of McLANE COMPANY, INC. It purchased Broilers directly from one or more

Defendants during the Relevant Period and suffered injury as a result of the violations alleged in

this Complaint.

          12.   KINEXO, INC. is a North Carolina corporation with its principal place of business

in Rocky Mount, North Carolina. It is a wholly-owned subsidiary of McLANE COMPANY, INC.

It purchased Broilers directly from one or more Defendants during the Relevant Period and

suffered injury as a result of the violations alleged in this Complaint.

          13.   McLANE FOODSERVICE DISTRIBUTION, INC. is a North Carolina

corporation with its principal place of business in Rocky Mount, North Carolina. It is a wholly-

owned subsidiary of McLANE COMPANY, INC. It purchased Broilers directly from one or more

Defendants during the Relevant Period and suffered injury as a result of the violations alleged in

this Complaint.

          14.   McLANE FOODSERVICE, INC. is a Texas corporation with its principal place of

business in Temple, Texas. It is a wholly-owned subsidiary of McLANE COMPANY, INC. It

purchased Broilers directly from one or more Defendants during the Relevant Period and suffered

injury as a result of the violations alleged in this Complaint.

          15.   Collectively, Plaintiffs are referred to as “McLane.”



                                                  4
4079440 v1 -
        Case: 1:20-cv-07831 Document #: 1 Filed: 12/31/20 Page 7 of 10 PageID #:7




          16.       On October 15, 2018, McLane Company, Inc. and various other foodservice-related

subsidiaries opted out of the Settlement Class as it related to the Settlement Agreement with

Fieldale Farms Corporation in In re: Broiler Chicken Antitrust Litigation.

          17.       On March 9, 2020, McLane Company, Inc. and various other foodservice-related

subsidiaries and affiliates opted out of the Settlement Class as it related to Settlement Agreements

with Peco Foods, Inc., George’s, Inc. and George’s Farms, Inc., and Amick Farms, LLC in In re:

Broiler Chicken Antitrust Litigation.

          18.       During the time relevant to McLane’s claims, McLane directly purchased Broiler

chicken in the United States from one or more of the Defendants and/or their co-conspirators and

sustained injury and damage to its business as a proximate result of the antitrust violations and

other unlawful activities alleged in this Complaint.

          19.       McLane brings this action for damages under the federal antitrust laws, Georgia

RICO laws, and Federal RICO laws against the defendants identified below and incorporates by

reference Direct Action Plaintiffs’ Consolidated Complaint and Demand for Jury Trial [ECF Nos.

3924, 3922], filed in In re Broiler Chicken Antitrust Litigation, 1:16-cv-08637 (N.D. Ill.) on

October 23, 2020, and Certain Direct Action Plaintiffs’ Motion for Leave to Amend Their

Complaints [ECF 3897], filed in In re Broiler Chicken Antitrust Litigation, 1:16-cv-08637 (N.D.

Ill.), on October 20, 2020, and the Proposed Amended Complaint contemplated2 by Certain Direct

Action Plaintiffs’ Motion for Leave to Amend Their Complaints.

          20.       In addition, McLane joins Section II of the Direct Action Plaintiffs’ Consolidated

Complaint and Demand for Jury Trial [ECF Nos. 3924, 3922] and Section III(D) of Certain Direct




          2
              The Motion to Amend does not appear to attach a proposed amended complaint.

                                                      5
4079440 v1 -
        Case: 1:20-cv-07831 Document #: 1 Filed: 12/31/20 Page 8 of 10 PageID #:8




Action Plaintiffs’ Motion for Leave to Amend Their Complaints [ECF 3897], adding the following

to specify McLane’s causes of action and the Defendants and Co-Conspirators in McLane’s action:

                        Operative
                       Complaint
                      (Reference is    Named Defendants        Named-Co-
     Plaintiff Name     to Sealed       (Not Previously       Conspirators (if         Causes of Action
                       Version, if        Dismissed)               any)
                       applicable)
     McLane         Direct Action     Agri Stats; Case;     Allen Harim;           Count I (Sherman Act
                    Plaintiffs’       Claxton; Foster       Marshall Durbin;       Claim for all
                    Consolidated      Farms; Harrison;      Defendant Family Co-   Anticompetitive Conduct);
                                                            Conspirators
                    Complaint and     House of Raeford;     Tip Top                Count II (Sherman Act
                    Demand for Jury   Keystone Foods;       Southern Hens          Claim for Output
                    Trial [ECF Nos.   Koch; Mar-Jac;                               Restriction, Pled in the
                    3924, 3922],      Mountaire;                                   Alternative to Count I);
                    along with any    O.K. Foods; Perdue                           Count III (Sherman Act
                    subsequent        Pilgrim’s Pride;                             Claim for GA Dock
                    amendments        Sanderson; Simmons;                          Manipulation, Pled in the
                                      Tyson; Wayne;                                Alternative to Count I);
                                      Amick; Fieldale;                             Count IV (GA RICO
                                      George’s; Peco                               Based on 16-14-4(a));
                                      Rabobank                                     Count V (GA RICO Based
                                                                                   on 16-14-4(b));
                                                                                   Count VI (Federal RICO)



                                      PRAYER FOR RELIEF

          WHEREFORE, McLane respectfully requests that the Court:

          A.    Enter joint and several judgments against Defendants in favor of McLane;

          B.    Award McLane damages against Defendants in a joint and several judgment for an

amount to be determined at trial to the maximum extent allowed under the claims stated above as

well as treble damages, any other enhancement of damages, attorneys’ fees, expenses, and costs

as provided by law;

          C.    Award McLane damages in an amount to be determined at trial to the maximum

extent allowed under Georgia RICO (Ga. Code Ann. § 16-14-1 et seq.), Federal RICO (18

U.S.C. § 1961 et seq.), and enter a judgment in favor of McLane against the Georgia Dock




                                                     6
4079440 v1 -
        Case: 1:20-cv-07831 Document #: 1 Filed: 12/31/20 Page 9 of 10 PageID #:9




Defendants, with the judgment being for joint and several liability, in an amount to be trebled to

the extent such laws permit;

          D.     Award McLane punitive damages as appropriate under applicable law;

          E.     Award McLane its pre- and post-judgment interest as provided by law, with such

interest to be awarded at the highest legal rate;

          F.     Award McLane its attorneys’ fees, litigation expenses, and costs, as provided by

law, including the federal antitrust laws, Georgia RICO, and Federal RICO;

          G.     Award McLane the costs of investigation and litigation pursuant to Ga. Code Ann.

§ 16-14-6(c); and

          H.     Grant McLane such other and further relief that the Court may deem just and proper.

                               I.      JURY TRIAL DEMANDED

          McLane demands a trial by jury, pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure, of all issues so triable.




                                                    7
4079440 v1 -
      Case: 1:20-cv-07831 Document #: 1 Filed: 12/31/20 Page 10 of 10 PageID #:10




Dated: December 31, 2020.                Respectfully submitted,


                                         s/ Adam A. Hachikian
                                         Kathryn A. Reilly (application in process)
                                         Marissa S. Ronk (ARDC #6306862)
                                         Judith P. Youngman (application in process)
                                         Wheeler Trigg O’Donnell LLP
                                         370 Seventeenth Street, Suite 4500
                                         Denver, Colorado 80202
                                         Telephone: 303.244.1800
                                         Facsimile: 303.244.1879
                                         Email: ronk@wtotrial.com

                                         Adam A. Hachikian (ARDC # 6283021)
                                         Fox Swibel Levin & Carroll LLP
                                         200 W. Madison Street, Suite 3000
                                         Chicago, Illinois 60606
                                         Telephone: 312-224-1200
                                         Facsimile: 312-224-1201
                                         Email: ahachikian@foxswibel.com

                                         Attorneys for Plaintiffs McLANE COMPANY,
                                         INC., McLANE/MID-ATLANTIC, INC.
                                         McLANE/MIDWEST, INC., McLANE
                                         MINNESOTA, INC.; McLANE NEW JERSEY,
                                         INC; McLANE/EASTERN, INC.,
                                         McLANE/SUNEAST, INC., McLANE OHIO,
                                         INC., McLANE/SOUTHERN, INC.,
                                         McLANE/WESTERN, INC., McLANE
                                         EXPRESS, INC., KINEXO, INC., McLANE
                                         FOODSERVICE DISTRIBUTION, INC., and
                                         McLANE FOODSERVICE INC.




                                          8
4079440 v1 -
